 


114 HRES 725 EH: Providing for consideration of the bill (S. 524) to authorize the Attorney General to award grants to address the national epidemics of prescription opioid abuse and heroin use.
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 725 
In the House of Representatives, U. S.,

May 13, 2016
 
RESOLUTION 
Providing for consideration of the bill (S. 524) to authorize the Attorney General to award grants to address the national epidemics of prescription opioid abuse and heroin use. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 524) to authorize the Attorney General to award grants to address the national epidemics of prescription opioid abuse and heroin use. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the respective texts of the bills specified in section 2(a) of this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to commit with or without instructions.  2. (a)The bills referred to in the first section of this resolution are as follows: H.R. 4641, H.R. 5046, H.R. 4063, H.R. 4985, H.R. 5048, H.R. 5052, H.R. 4843, H.R. 4978, H.R. 3680, H.R. 3691, H.R. 1818, H.R. 4969, H.R. 4586, H.R. 4599, H.R. 4976, H.R. 4982, H.R. 4981, and H.R. 1725, in each case as passed by the House. 
(b)In forming the amendment in the nature of a substitute referred to in the first section of this resolution, the Clerk— (1)shall assign appropriate designations to provisions within the amendment in the nature of a substitute; 
(2)shall conform cross-references and provisions for short titles within the amendment in the nature of a substitute; and  (3)is authorized to make technical corrections within the amendment in the nature of a substitute, to include corrections in spelling, punctuation, page and line numbering, section numbering, and insertion of appropriate headings. 
3.Upon passage of S. 524 the title of such bill is amended to read as follows: To authorize the Attorney General and Secretary of Health and Human Services to award grants to address the national epidemics of prescription opioid abuse and heroin use, and to provide for the establishment of an inter-agency task force to review, modify, and update best practices for pain management and prescribing pain medication, and for other purposes..  4.If S. 524, as amended, is passed, then it shall be in order for the chair of the Committee on Energy and Commerce or his designee to move that the House insist on its amendments to S. 524 and request a conference with the Senate thereon. 
 
Karen L. Haas,Clerk.
